Citation Nr: 0321697	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  94-30 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran, his former spouse, and A. B.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1968 to December 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) New Orleans Regional Office (RO).  


REMAND

In November 2002 and April 2003, the Board undertook further 
evidentiary development regarding the issue on appeal.  
Specifically, the Board arranged for a psychiatric 
examination to determine whether the veteran suffers from an 
acquired psychiatric disability distinct from PTSD and, if 
so, whether such disability is etiologically related to 
service.

In April 2003, a VA psychiatric examination was conducted, 
and moderate to severe recurrent major depressive disorder 
was diagnosed.  The examiner, unfortunately, neglected to 
provide an opinion regarding the etiology of the veteran's 
psychiatric disability.  As a result, the Board asked that 
the examiner provide such opinion.

In June 2003, the examiner opined that the veteran's 
psychiatric disorder was unrelated to service.  Such opinion, 
however, was not substantiated, and a rationale for the 
examiner's opinion is necessary before a final decision is 
reached in this case.

The Board notes that under recent precedent, the Board may no 
longer conduct independent development of the evidence, and 
all new evidence associated with the claims file must be 
considered by the RO prior to Board review.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  As such, after a rationale for the VA 
examiner's June 2003 opinion is received, the RO must issue a 
supplemental statement of the case (SSOC) that takes into 
account all evidence it has not yet considered.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159.

2.  The RO should ask the VA examiner who 
conducted the April 2003 VA psychiatric 
examination and who provided the June 2003 
opinion regarding the etiology of the 
veteran's psychiatric disability to 
provide a rationale for his conclusion 
stating that the veteran's disability was 
unrelated to service.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested psychiatric opinion is in 
complete compliance with the directives 
of this remand and, if it is not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




